Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-3-2004

In Re Flat Glass
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2920




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re Flat Glass " (2004). 2004 Decisions. Paper 148.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/148


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 03-2920


                   IN RE FLAT GLASS ANTITRUST LITIGATION
                                (MDL No. 1200)

  BRIAN S. NELSON, d/b/a Jamestown Glass Service; MEL'S AUTO GLASS, INC.;
        A. WAXMAN & CO., on behalf of itself, and all others similarly situated;
    DESIGNER WINDOWS, INC., on behalf of itself and all others similarly situated;
    MOSES MOORE ALL GLASS ASPECTS, INC., on behalf of itself and all others
     similarly situated; AAA GLASS, INC., on behalf of itself and all others similarly
           situated, d/b/a The Glass Doctor; THE LURIE COMPANIES, INC.;
       VSTB ENTERPRISES, INC., d/b/a Perfecto Auto Glass & Upholstery and its
successors; PORT CITY GLASS & MIRROR, INC., on its own behalf and on behalf of
 all others similarly situated; JOHN HEALY, JR.; COUNTY AUTO GLASS, INC., on
   behalf of themselves and all others similarly situated; GERARD J. CLABBERS, on
   behalf of himself and all others similarly situated; KIRSCHNER CORPORATION,
  INC., t/a Berwyn Glass Company, on behalf of itself and all others similarly situated;
           HARTUNG AGALITE GLASS CO., d/b/a Hartung Glass Industries;
       ALL STAR GLASS, INC., on behalf of itself and all others similarly situated;
SUPERIOR WINDSHIELD INSTALLATION, INC., on its own behalf and on behalf of
    all others similarly situated; JOVI, INC., on behalf of itself and all others similarly
  situated, t/a Easton Area Glass; ENGINEERED GLASS WALLS, INC., on behalf of
  itself and all others similarly situated; BAILES GLASS CO.; INTERSTATE GLASS
        DISTRIBUTORS, INC., on behalf of itself and all others similarly situated;
 ORLANDO AUTO TOP, INC.; MAYFLOWER SALES CO., INC., on behalf of itself
     and all others similarly situated; CARDINAL IG; REED'S BODY SHOP, INC.;
         BELETZ BROTHERS GLASS COMPANY, INC.; COMPLAST, INC.;
    WESTERN STATES GLASS, on behalf of itself and all others similarly situated;
GRIMES AUTO GLASS, INC.; D&S GLASS SERVICES, INC.; GEORGE BROWN &
    SON GLASS WORKS, INC.; THERMAL CHEK, INC.; MOBILE GLASS, INC.,
       individually and as a representative of a class; JELD-WEN, INC., an Oregon
         corporation; JELD-WEN CANADA LIMITED, a Canadian corporation;
JELD-WEN ARIZONA, INC., an Arizona corporation; AVANTI INDUSTRIES, INC.,
 an Arizona corporation; LAKEWOOD CITY GLASS, INC.; CAROLINA MIRROR;
  ALLSTATE INSURANCE COMPANY; ALLSTATE INDEMNITY COMPANY

                                              v.

   PILKINGTON PLC; PILKINGTON LIBBEY-OWENS-FORD CO., INC.; AFG
     INDUSTRIES, INC.; GUARDIAN INDUSTRIES CORPORATION; PPG
INDUSTRIES, INC.; LIBBEY-OWENS-FORD CO., INC.; ASAHI GLASS CO., LTD.;
 FORD MOTOR CO.; PILKINGTON HOLDINGS; ASAHI GLASS AMERICA, INC.

                 UNITED STATES OF AMERICA (Intervenor in D.C.)
                            (D.C. No. 97-mc-00550)


                                          Class Plaintiffs and Grimes Auto Glass,
                                                                       Appellants



             Before: NYGAARD, MCKEE and CHERTOFF, Circuit Judges

                                (Filed: November 3, 2004)




                  OPINION SUR DENIAL OF PANEL REHEARING


CHERTOFF, Circuit Judge.

       This case is before the Court on the petition of the Plaintiff-Appellants for panel

rehearing of its September 29, 2004 Opinion “insofar as it found that Plaintiffs did not

appeal the District Court’s Memorandum Order dated May 29, 2003 (the “Order”)

excluding the grand jury testimony of Ronald W. Skeddle.” (Pet. at 1.) This Court

denies rehearing for the two reasons explained herein.


                                             2
       First, Federal Rule of Appellate Procedure 28(a)(5) and Third Circuit Local

Appellate Rule 28.1(a) provide that an issue will only be addressed by the Court if the

appellant sets forth the issue in a “statement of issues presented for review” and presents

argument in support of the issue in its opening brief. Kost v. Kozakiewicz, 1 F.3d 176,

182 (3d Cir. 1993) (citing Fed. R. App. P. 28(a)(5); Local App. R. 28.1(a)); see also 16A

Fed. Prac. & Proc. 3d § 3974.1 (“to assure consideration of an issue by the court the

appellant must both raise it in this ‘Statement of the Issues’ and pursue it in the

‘Argument’ portion of the brief”). “It is well settled that if an appellant fails to comply

with these requirements on a particular issue, the appellant normally has abandoned and

waived that issue on appeal and it need not be addressed by the court of appeals.” Kost,

1 F.3d at 182 (citing cases).

        The Plaintiff-Appellants seek rehearing on an issue that they did not raise in their

“Statement of Issues on Appeal,” (see Appellant Br. at 5-6.), and that they referred to

once in the “Argument” portion of the brief in a footnote, (see id. at 76 n.63).1 In

addition, their reference to the Skeddle grand jury testimony in the footnote did not

purport to raise the issue for consideration; instead it stated in a section relating to the



       1
          The Plaintiff-Appellants also made passing reference to the grand jury testimony
in their “Preliminary Statement” where they stated that “Plaintiffs believe this ruling was
error” in reference to the District Court’s decision to exclude the grand jury testimony,
(Appellant Br. at 3, n.1), and in their “Statement of Facts” where they stated that the
“grand jury testimony [was] erroneously stricken from the summary judgment record by
the District Court in response to motions in limine filed by PPG,” (id. at 18).

                                               3
District Court’s suppression of notes written by Ronald Skeddle that “[t]he District Court

compounded its error by excluding Skeddle’s and Bryant’s grand jury testimony. This

type of evidence has sufficient guarantees of trustworthiness to be admissible under Rule

807. [citing cases].” This “casual[] mention” of the grand jury testimony “is insufficient

to preserve the issue for review on appeal.” Nagle v. Alspach, 8 F.3d 141, 143 (3d Cir.

1993) (citing Simmons v. City of Philadelphia, 947 F.2d 1042, 1066 (3d Cir. 1991)).

       Second, even if the Plaintiff-Appellants had properly raised this issue in their

brief, rehearing is not warranted because the District Court properly excluded the grand

jury testimony. The Plaintiff-Appellants assert that this Court should find that Skeddle’s

grand jury testimony has “sufficient guarantees of trustworthiness” for admissibility

under Federal Rule of Evidence 807, the residual exception to the hearsay rule,2 for the

same reasons that the Court remanded the issue of whether Skeddle’s handwritten notes

had “trustworthiness and reliability” as statements against interest under Rule 804(b)(3).3

       2
         Fed. R. Evid. 807 provides, in pertinent part:
       A statement not specifically covered by Rule 803 or 804 but having
       equivalent circumstantial guarantees of trustworthiness, is not excluded by
       the hearsay rule, if the court determines that (A) the statement is offered as
       evidence of a material fact; (B) the statement is more probative on the point
       for which it is offered than any other evidence which the proponent can
       procure through reasonable efforts; and (C) the general purposes of these
       rules and the interests of justice will best be served by admission of the
       statement into evidence. . . .
       3
         Fed. R. Evid. 804(b)(3) provides:
       The following are not excluded by the hearsay rule if the declarant is
       unavailable as a witness . . . A statement which was at the time of its
       making so far contrary to the declarant's pecuniary or proprietary interest,

                                             4
      The Skeddle grand jury testimony, though, is fundamentally different from the

Skeddle notes for purposes of admissibility because there is no question that Skeddle’s

testimony to the grand jury was not contemporaneous. In considering the Skeddle notes,

for which a question of timing remains, this Court explained that:

      We agree . . . that a finding that Skeddle’s notes were not contemporaneous
      would support a conclusion that the statements are not reliable or
      corroborated by the circumstances. Skeddle left LOF under a cloud of
      mutual disaffection. Consequently, documenting LOF wrongdoing during a
      time when LOF was alleging that Skeddle himself had engaged in
      wrongdoing would tend to impugn Skeddle’s motives and therefore also
      the reliability of the statements. But it is not clear that the District Court
      excluded Skeddle’s notes because it found that they were not
      contemporaneous. Moreover, it is not clear that the record supports such a
      conclusion; on their face, many of the notes give no indication that they
      were ex post fabrications.

Slip Op. at 32-33. For the same reasons, the District Court was well within its discretion

in concluding that Skeddle’s after-the-fact testimony does not have circumstantial

guarantees of trustworthiness for purposes of Rule 807.




      or so far tended to subject the declarant to civil or criminal liability, or to
      render invalid a claim by the declarant against another, that a reasonable
      person in the declarant's position would not have made the statement unless
      believing it to be true. A statement tending to expose the declarant to
      criminal liability and offered to exculpate the accused is not admissible
      unless corroborating circumstances clearly indicate the trustworthiness of
      the statement.

                                            5
                       UNITED STATES COURT OF APPEALS

                              FOR THE THIRD CIRCUIT




                                       No. 03-2920




                   IN RE FLAT GLASS ANTITRUST LITIGATION

                                    (MDL No. 1200)



  BRIAN S. NELSON, d/b/a Jamestown Glass Service; MEL'S AUTO GLASS, INC.;
        A. WAXMAN & CO., on behalf of itself, and all others similarly situated;
    DESIGNER WINDOWS, INC., on behalf of itself and all others similarly situated;
    MOSES MOORE ALL GLASS ASPECTS, INC., on behalf of itself and all others
     similarly situated; AAA GLASS, INC., on behalf of itself and all others similarly
           situated, d/b/a The Glass Doctor; THE LURIE COMPANIES, INC.;
       VSTB ENTERPRISES, INC., d/b/a Perfecto Auto Glass & Upholstery and its
successors; PORT CITY GLASS & MIRROR, INC., on its own behalf and on behalf of
 all others similarly situated; JOHN HEALY, JR.; COUNTY AUTO GLASS, INC., on
   behalf of themselves and all others similarly situated; GERARD J. CLABBERS, on
   behalf of himself and all others similarly situated; KIRSCHNER CORPORATION,
  INC., t/a Berwyn Glass Company, on behalf of itself and all others similarly situated;
           HARTUNG AGALITE GLASS CO., d/b/a Hartung Glass Industries;
       ALL STAR GLASS, INC., on behalf of itself and all others similarly situated;
SUPERIOR WINDSHIELD INSTALLATION, INC., on its own behalf and on behalf of
    all others similarly situated; JOVI, INC., on behalf of itself and all others similarly
  situated, t/a Easton Area Glass; ENGINEERED GLASS WALLS, INC., on behalf of
  itself and all others similarly situated; BAILES GLASS CO.; INTERSTATE GLASS
        DISTRIBUTORS, INC., on behalf of itself and all others similarly situated;
 ORLANDO AUTO TOP, INC.; MAYFLOWER SALES CO., INC., on behalf of itself

                                            6
   and all others similarly situated; CARDINAL IG; REED'S BODY SHOP, INC.;
      BELETZ BROTHERS GLASS COMPANY, INC.; COMPLAST, INC.;
  WESTERN STATES GLASS, on behalf of itself and all others similarly situated;
GRIMES AUTO GLASS, INC.; D&S GLASS SERVICES, INC.; GEORGE BROWN &
  SON GLASS WORKS, INC.; THERMAL CHEK, INC.; MOBILE GLASS, INC.,
    individually and as a representative of a class; JELD-WEN, INC., an Oregon
      corporation; JELD-WEN CANADA LIMITED, a Canadian corporation;
JELD-WEN ARIZONA, INC., an Arizona corporation; AVANTI INDUSTRIES, INC.,


  an Arizona corporation; LAKEWOOD CITY GLASS, INC.; CAROLINA MIRROR;
   ALLSTATE INSURANCE COMPANY; ALLSTATE INDEMNITY COMPANY

                                             v.

   PILKINGTON PLC; PILKINGTON LIBBEY-OWENS-FORD CO., INC.; AFG
     INDUSTRIES, INC.; GUARDIAN INDUSTRIES CORPORATION; PPG
INDUSTRIES, INC.; LIBBEY-OWENS-FORD CO., INC.; ASAHI GLASS CO., LTD.;
 FORD MOTOR CO.; PILKINGTON HOLDINGS; ASAHI GLASS AMERICA, INC.

                 UNITED STATES OF AMERICA (Intervenor in D.C.)
                            (D.C. No. 97-mc-00550)


                                         Class Plaintiffs and Grimes Auto Glass,
                                                                      Appellants


             Before: NYGAARD, MCKEE and CHERTOFF, Circuit Judges




                      SUR PETITION FOR PANEL REHEARING


      The petition for panel rehearing filed by Plaintiffs-Appellants in the above-entitled

case having been submitted to the judges who participated in the decision of this Court,



                                            7
and no judge who concurred in the decision having asked for rehearing, the petition for

rehearing by the panel, is denied.

                                         BY THE COURT,




                                         /s/ Michael Chertoff

                                         Circuit Judge

Dated: November 3, 2004

ghb/cc: Daniel E. Bacine, Esq.
       (Robert N. Kaplan, Esq.
        Richard J. Kilsheimer, Esq.
       David J. Armstrong, Esq.
       Paul M. Dodyk, Esq.
      J. Michael Murray, Esq.
      Elliot Silverman, Esq.
      Michael S. Sommer, Esq.




                                            8